DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 11 which recites: “one third sensor element is configured to produce a third electrical signal a second time period after an interaction of the first gas with the third deposited mixture, and wherein the first time period is smaller than the second time period” is not disclosed in the specification. It appears that the specification only discloses that multiple gases are detected at the same time (¶[0016, [0019]). Therefore, it is unclear whether the detection in done in two different time periods or the same time period. 
The subject matter of claim 15 recites: “plurality of sensor elements are configured to measure different aspects of a particular gas of the plurality of gases”.  The specification does not appear to disclose the term “different aspects of a particular gas” is measured and therefore it is unclear as to what aspect of the gas this limitation is referring.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 9, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi et al., WO 2016145300
Regarding claim 1,  Doshi discloses a sensor array comprising a plurality of sensing elements on a single die (Figs. 3-7b; chip 11 having multiple sensor channels 210), the sensor array comprising: at least one first sensing element of the plurality of sensing elements (Fig. 3-7b; one of multiple channels 210) functionalized with a first deposited mixture consisting of first hybrid nanostructures and a first molecular formulation (Fig. 7b; nanomaterial 510 functionalized with nanoparticle 610. ¶[0076] “Nanoparticles 610 include, but are not limited to, metal nanoparticles, metal oxide nanoparticles, metalloid nanostructures, macromolecules, conductive polymer nanoparticles, biomolecules, sugars, ketones and/or or other suitable materials”) specifically targeting at least a first gas (¶[0082]; “the selection of the nanoparticles defines the type of chemicals the chemical sensor chip may detect and/or monitor. As an example, certain embodiments of a chemical sensor chip 11 may have tin dioxide (SnC ) nanoparticles deposited on nanomaterials 510 making the chip sensitive towards detection of e.g. nitrogen dioxide (NC ), ammonia (NH3), carbon monoxide (CO) and certain VOCs”), 
wherein the at least one first sensing element includes one or more electrical properties configured to change in response to an interaction between a sensing material and the first gas (¶[0084]; “molecules interact with the functionalized nanomaterial changing a measurable electrical characteristic”); and at least one second sensing element functionalized with a second deposited mixture consisting of second hybrid nanostructures and a second molecular formulation specifically targeting at least a second gas (¶[0082]; “Certain embodiments of a chemical sensor chip 11 may have phthalocyanine macromolecules as the functionalizing moiety making the chip sensitive towards detection of ozone (O3) and sulfur dioxide (SO2)”), wherein the at least one second sensing element includes one or more electrical properties configured to change in response to an interaction between the second deposited material and the second gas (¶[0082]; “molecules interact with the functionalized nanomaterial changing a measurable electrical characteristic”) wherein the second deposited mixture is different from the first deposited mixture, and wherein the second gas is different from the first gas (¶[0082]; different nanoparticle deposited to detect different vocs/ gases). 
Regarding claim 2, Doshi discloses wherein the one or more electrical properties of the at least one first sensing element and the at least one second sensing element comprises a resistance or a capacitance that can be measured, quantified, and further processed for identification of gases and concentration measurement (¶[0084] Fig. 1; resistance increase/decrease is measured and read by controller 12).
Regarding claim 5, Doshi discloses wherein the at least one first sensing element of the plurality of sensing elements is designed such that the first hybrid nanostructures and the first molecular formulations can be deposited using a drop casting or electro-chemical deposition (¶[0080]; “electrochemical deposition or other deposition process of a nanoparticle to form a functionalized nanomaterial is performed. The nanoparticles may be deposited as nanoparticles or as molecules”).
Regarding claim 7, Doshi discloses a sensor system for sensing a plurality of gases, comprising: a plurality of sensing elements in a sensor array of a single die (Figs. 3-7b; chip 11 having multiple sensor channels 210), wherein (i) each of the plurality of sensing elements is functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Fig. 7b; nanomaterial 510 functionalized with nanoparticle 610. ¶[0076] “Nanoparticles 610 include, but are not limited to, metal nanoparticles, metal oxide nanoparticles, metalloid nanostructures, macromolecules, conductive polymer nanoparticles, biomolecules, sugars, ketones and/or or other suitable materials”) specifically targeting at least one of the plurality of gases (¶[0082]; “the selection of the nanoparticles defines the type of chemicals the chemical sensor chip may detect and/or monitor. As an example, certain embodiments of a chemical sensor chip 11 may have tin dioxide (SnC ) nanoparticles deposited on nanomaterials 510 making the chip sensitive towards detection of e.g. nitrogen dioxide (NC ), ammonia (NH3), carbon monoxide (CO) and certain VOCs”), (ii) each of the plurality of sensing elements comprises a resistance and a capacitance, such that at least one of the resistance and the capacitance is are altered (¶[0098]; “As the chemical sensor chips 11 are exposed to the gas mixtures, electrical properties such as, but not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and (FET) properties, may be continuously detected”) when the deposited mixture interacts with a corresponding one or more of the plurality of gases (¶[0084]; “molecules interact with the functionalized nanomaterial changing a measurable electrical characteristic”), and (iii) wherein at least some of the plurality of sensing elements comprise different molecular formulations from one another (¶[0082]; “Certain embodiments of a chemical sensor chip 11 may have phthalocyanine macromolecules as the functionalizing moiety making the chip sensitive towards detection of ozone (O3) and sulfur dioxide (SO2)”); a data acquisition circuit configured to detect alterations to the capacitance, the resistance, or both the capacitance and the resistance of each of the plurality of sensing elements and produce a plurality of signals corresponding to the plurality of sensing elements representative of the alterations (Fig. 1; ¶[0084]: “detection event such as an increase or a decrease in resistance and rate of change is read by the sensor controller unit 12”); and a low-power processor circuit configured to process the plurality of signals to identify the plurality of gases (Fig. 1; ¶[0084];“observed amplitude and modulation of the change is communicated to the pattern recognition module 14”).
Regarding claim 8, Doshi discloses further comprising a memory, coupled with the low-power processor circuit, the memory configured to store measurement algorithms that combine models that accurately reflect a behavior of sensing elements customized with the specific molecular formulation, and instruction that cause the low-power processor circuit to perform pattern recognition techniques to convert a raw sensor signal of the plurality of signals into gas concentration readings based on the algorithms and models (¶[0041]-[0043], [0170]; software run on PC, cloud, etc. inherently having a memory. Application software communicates with pattern recognition algorithm which is based on a model).
Regarding claim 9, Doshi discloses wherein each of the plurality of sensing elements is designed such that the hybrid nanostructures and molecular formulations can be deposited using a drop casting or electro-chemical deposition (¶[0080]; “electrochemical deposition or other deposition process of a nanoparticle to form a functionalized nanomaterial is performed. The nanoparticles may be deposited as nanoparticles or as molecules”).
Regarding claim 14, Doshi discloses wherein each of the plurality of sensor elements includes two disconnected sensor electrodes on a single layer and a mixture, including hybrid nanostructures and a molecular formulation, deposited over and connecting the two sensor electrodes (Fig. 7b; electrodes 130, 120).
Regarding claim 15, Doshi discloses wherein two or more of the plurality of sensor elements are configured to measure different aspects of a particular gas of the plurality of gases (¶[0084]; electrical properties is considered to be an aspect of the gas. Multiple properties can be detected with sensor circuitry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al., WO 2016145300 in view of Clifford, US 4,542,640.
Regarding claim 4, Doshi is silent in wherein the first gas comprises water vapor and the at least one first sensing element is configured to measure humidity.  However, Clifford is in the field of gas detection and teaches a sensor array having different sensitivities, wherein a gas comprises water vapor and the sensor is configured to measure humidity (Col. 12 lines 35-40).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Clifford into Doshi for the benefit of providing detection of multiple different substances.  

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al., WO 2016145300 in view of Tayebi et al., US 2018/0003660.  
Regarding claim 6, Doshi is silent in wherein each of the plurality of sensing elements comprises a MEMS substrate. However Tayebi is in the field of gas sensors and teaches wherein each of the plurality of sensing element comprises a MEMS substrate (Fig. 3; Para [0060]; substrate 304; arrays made using MEMs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Doshi for the purpose of providing a very compact sensor configuration. 
Regarding claim 10, Doshi is silent in wherein each of the plurality of sensing elements comprises a MEMS substrate. However Tayebi is in the field of gas sensors and teaches wherein each of the plurality of sensing element comprises a MEMS substrate (Fig. 3; Para [0060]; substrate 304; arrays made using MEMs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Doshi for the purpose of providing a very compact sensor configuration.

Claim(s) 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al., WO 2016145300 in view of Huynh, US 20150323510
Regarding claim 13, Doshi is silent in wherein individual ones of the plurality of sensor elements are configured to operate in either a measurement mode or a non-measurement mode, the sensor array further comprising circuitry configured to provide biasing to the plurality of sensor elements and enable any combination of measurement and non-measurement modes for the plurality of sensor elements.  However, Huynh teaches individual ones of a plurality of sensor elements are configured to operate in either a measurement mode or a non-measurement mode (Fig. 1, MUX 4 is configured to select one of the sensors in the sensor array 2, therefore the sensors are operating in a measurement mode when connected to MUX and a non-measurement mode when not connected to MUX), the sensor array further comprising circuitry configured to provide biasing to the plurality of sensor elements and enable any combination of measurement and non-measurement modes for the plurality of sensor elements (Fig. 1; MUX 4 with resistor circuit 12 and amplifier 3 biasing to sensor array 2 to measure individual sensors 10 of the sensor array 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Huynh into Doshi to provide individual sensor measurement of the analyte in order to manage the power consumption of the sensor array. 
Regarding claim 16, Doshi is silent in wherein individual ones of the plurality of sensor elements are configured to operate in either a measurement mode or a non-measurement mode, the sensor system further comprising analog circuitry configured to provide biasing to the plurality of sensor elements and enable any combination of measurement and non-measurement modes for the plurality of sensor elements. However, Huynh teaches individual ones of a plurality of sensor elements are configured to operate in either a measurement mode or a non-measurement mode (Fig. 1, MUX 4 is configured to select one of the sensors in the sensor array 2, therefore the sensors are operating in a measurement mode when connected to MUX and a non-measurement mode when not connected to MUX), the sensor array further comprising circuitry configured to provide biasing to the plurality of sensor elements and enable any combination of measurement and non-measurement modes for the plurality of sensor elements (Fig. 1; MUX 4 with resistor circuit 12 and amplifier 3 biasing to sensor array 2 to measure individual sensors 10 of the sensor array 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Huynh into Doshi to provide individual sensor measurement of the analyte in order to manage the power consumption of the sensor array.

Allowable Subject Matter
Claims 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, prior art does not disclose or suggest: “wherein the at least one first sensor element is configured to produce a first electrical signal a first time period after an interaction of the first gas with the first deposited mixture, wherein the at least one third sensor element is configured to produce a third electrical signal a second time period after an interaction of the first gas with the third deposited mixture, and wherein the first time period is smaller than the second time period” in combination with all the limitations of claim 11. 
Claim 12 is dependent on claim 11 and is therefore also allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868